DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/21 has been entered.
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 5/10/21, claims 1, 2, 4, 5, 7-12, 14-16 are currently pending in the application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 5, 7, 8, 10, 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dias (Mol. Cryst Liq. Cryst, 2016, col. 628, 72-78, cited in the IDS dated 11/14/19), in view of Balakshin et al. (US 2013/0178563 Al) (references of record).
Dias teaches lignin reinforced plastic composites as environmentally friendly plastic composites as the replacement for engineering plastics, such as polypropylene (Ab.), said lignin being acid recovered from hardwood pulp by kraft process by acidifying to a pH 3.0 and drying the product after discarding the supernatant (Section 2.2 and 2.3). Disclosed compositions in TABLE 1 include polypropylene, lignin at a calculated mass% of 10%, about 9.71% and 29.13%, and polypropylene grafted with maleic anhydride as compatibilizing agent and molded objects thereof (2.1-2.7, Ab.).
The prior art fails to disclose compositions comprising a eucalyptus lignin having a pH below 7 as in the claimed invention (claim 1).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
The primary reference is drawn to Dias teaches hardwood lignin-based composites. The secondary reference to Balakshin teaches lignins derived from hardwood sources for use with thermoplastics [0138, 0141], including a small genus of hardwood feedstocks which includes eucalyptus and an exemplified embodiment of a pulp sample thereof [0194]. Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to utilize lignins from any art recognized source taught in Balakshin, including from eucalyptus feedstock, for producing Dias’ lignins by kraft process and acidifying it to a pH 3.0.
It is noted that lignin molecules have phenolic groups which are weakly acidic in nature. Although Dias fails to teach pH of eucalyptus lignin, one of ordinary skill in the art would reasonably expect the same on the basis that phenolic groups present in lignin molecules are acidic in nature and capable of providing for a pH less than 7 in an aqueous medium, or alternatively, on the basis that Dias teaches isolation of lignin by acidification to pH 3.0 (Section 2.2 and 2.3) (obviates claim 1). As such, the pH of a lignin as determined in the specification is an experimentally measured parameter. As a practical matter, the office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 2, Balakshin teaches the claimed alcohol fragments in lignins [0003], and the disclosed eucalyptus feedstock must inherently include the alcohols claimed proportions, as disclosed in the present specification (page 2, lines 10-15).
With regard to claim 4, Dias teaches lignin being acid recovered from hardwood pulp by kraft process and then acidifying it to pH 3.0 (Section 2.2 and 2.3).
With regard to claim 5, it would have been obvious to one of ordinary skill in the art to utilize a lignin of high purity so to provide for maximum improvements in mechanical properties and thermal stability that lignin is intended to provide for in Dias’ composites.
With regard to claims 7, 8 and 10, Dias teaches composites comprising PP, i.e. homopolymeric polypropylene, lignin (at calculated wt. of 10%, about 9.71% and 29.13%), and maleic anhydride grafted PP (i.e. a compatibilizer) (Table 1).
With regard to claim 15, Dias teaches composites and injection molded specimens, i.e. objects (section 2.3).
With regard to claims 12, 14 and 16, the claimed compositional limitations are obviated by Dias-Balakshin combination. Therefore, a skilled artisan would have reasonably expected composites of overlapping scope to be capable of being reused and capable of being used as a concentrate/master batch with a reasonable expectation of success.

Claims 1, 2, 4, 5, 7-12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Erdmann et al. (US 2016/0002466 Al), in view of Balakshin et al. (US 2013/0178563 Al) (references of record).
Erdmann teaches a composite material comprising a matrix comprising at least one thermoplastic material, at least one type of lignin or lignin derivative having a particulate form and a specific cross section (Ab.). The reference teaches polyolefin matrix polymers such as PE, PP etc. [0037], and lignins that originate of hardwood plant source [0028] and obtained by kraft process by lowering the pH to highly acidic range to produce small lignin particles [0051]. The reference teaches a lignin content oat1 to 99 % by wt., preferably 10 to 80% by wt. of overall composite [0027].
The prior art fails to disclose a composition comprising polyethylene or polypropylene as matrix polymer and eucalyptus lignin having a pH below 7 within the claimed range (claim 1).
It is noted that Erdmann teaches polyolefin matrix polymers such as PE, PP and a lignin content 1 to 99 % by wt., preferably 10 to 80% by wt. of the overall composite. As stated above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
The discussion in paragraph 5 above with regard to Balakshin is incorporated herein by reference. Given the teaching therein suitable on hardwood feedstocks for lignin production, including eucalytpus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to utilize lignin from any hardwood source including from eucalyptus, in any amount within the range of 1 to 99 % by wt., including in the overlapping range of 5 to 50% by wt. in Erdmann’s composites. Additionally, as stated in paragraph 5 above, a skilled artisan would reasonably expect the lignin to have a pH less than 7 on the basis that phenolic groups present in lignin molecules are acidic in nature and are capable of providing for a pH less than 7 in an aqueous medium, or alternatively, on the basis that Erdmann teaches lignins obtained by a kraft process by lowering the pH to a highly acidic range to produce small lignin particles [0051] (obviates claim 1).
With regard to claim 2, Balakshin teaches the claimed alcohol fragments in lignins [0003], and the disclosed eucalyptus feedstock must inherently include the alcohols claimed proportions, as disclosed in the present specification (page 2, lines 10-15).
With regard to claim 4, Erdmann discloses kraft process [0051].
With regard to claim 5, it would have been obvious to one of ordinary skill in the art to utilize a lignin of highest purity as, including those within the scope of claimed invention so as to provide for maximum improvement in mechanical properties that Erdmann’s lignin is intended for [0020].
With regard to claims 7, 8, 10, Erdmann teaches composite materials comprising 1 to 40% by wt., preferably 1 to 10% by wt. of an adhesive polymer, such as polypropylene grafted with maleic anhydride ([0033], reads on compatibilizer of claim 10), and a lignin content of 1 to 99 % by wt., preferably 10 to 80% by wt. [0027].
With regard to claim 9, Erdmann teaches polyolefins such as PP and PE, polyamides, polyesters polyalkylene glycols etc., and combinations and blends thereof as thermoplastic matrix polymers [0037], thereby obviating a combination of PP or PE with any of the other disclosed polymers.
With regard to claims 10, 11, Erdmann teaches additives, including natural or synthetic fibers, pigments and colorants, stabilizers, flame retardants etc. [0036].
With regard to claims 12 and 16, Erdmann teaches a masterbatch (i.e. a concentrate) comprising the composite material [0044].
With regard to claim 14, the claimed compositional limitations are obviated by Erdmann and Balakshin. Therefore, a skilled artisan would reasonably expect such composites to be capable of being reused.
With regard to claim 15, Erdmann teaches molded articles [0045].

Response to Arguments
Applicant’s arguments, Affidavit dated and evidentiary references submitted on 5/10/21 have been duly considered but are not deemed persuasive for reasons stated herein below.
Applicant’s Arguments:
Regarding the Examiner’s objection that the superior results achieved for a specific lignin at 30 wt.% (Figures 4A, 4A’, 4B and 4B’) would not be representative of a lignin content between 5% and 50% claimed in independent claim 1, the Applicant respectfully traverses this objection for the following reasons.
In the first place, Applicant submits that Example 3 of the present application discloses composites comprising between 10% and 40% of lignin A showing the claimed unexpected results of Applicant’s invention (see figures 2A-2F). In fact, the olefinic polymer composition of the present claims provides unexpected improvements regarding mechanical characteristics with an increase in lignin content, namely the combined increases in the flow index and stiffness, which is totally atypical in the universe of polymeric materials. Thus, the Applicant submits that the claimed range of lignin contents between 5% and 50% is a reasonable generalization of the embodied subject matter.

Examiner’s Response:
At the outset, to recap rejections presented previously and rewritten herein above, the primary references (i.e. Dias and Erdmann, the closest art of record), both teach composite materials comprising a polyolefin matrix and lignin in amounts within the claimed range, wherein said lignin is obtained kraft process by lowering pH to highly acidic ranges. The secondary reference to Balakshin is relied upon for its teaching on art recognized natural sources, such as eucalyptus wood by a kraft process. It is noted that lignin has a high content of phenolic groups (Zhu’s Thesis (page 6) submitted as Annex 1 of the Declaration) which are weakly acidic in nature. Moreover, per evidence link https://www.thermofisher.com/order/catalog/product/AM9710#/AM9710, water saturated phenol has a pH of 6.6. Thus, for reasons stated above in the rejections, a skilled artisan would reasonably expect lignins produced from eucalyptus kraft lignins by acidifying to pH below 7 to have a pH less than 7.
Applicant’s arguments refer to Example 3 in the specification as disclosing composites demonstrating unexpected results, namely combined increases in the flow index and stiffness, which is totally atypical of the polymeric materials. This comparison and asserted unexpected results in Example 3 are against neat resins PP and PE resins. However, the closest art of record (to Dias and Erdmann) both teach materials comprising a polyolefin matrix and a lignin in amounts in overlapping ranges, whereas Applicant’s comparison is against neat resins. It is noted that the experiments rely on eucalyptus kraft lignin. Additionally, there are no back-to-back comparisons of PE and PP compositions, comprising eucalyptus lignin having a pH of 7 or less, against those comprising lignins having a pH of more than 7 for the entire claimed range of lignin. Moreover, claims are drawn to a composition of matter, which composition is obviated by cited combinations. A skilled artisan would reasonably expect compositions to provide for all the properties thereof. Lastly, the data is limited to 10 to 40% by wt. of lignin, and the statement “Thus, the Applicant submits that the claimed range of lignin contents between 5% and 50% is a reasonable generalization of the embodied subject matter” is a conclusory statement which is not backed by evidentiary data.
Applicant’s Arguments:
Further, in response to Examiner’s assertion that there was no objective evidence presented to support Applicant’s argument that the lignins of Dias, Balakshin and Erdmann would not necessarily have a pH <7 as the Examiner argued, Applicant submits herewith a Declaration pursuant to Rule 132 (herein “Declaration”) signed by Lucas Possa Borges Franco who is an expert in field of wood, cellulose and paper (see attached Declaration, first paragraph). This Declaration provides more information regarding the acidic recovery of the black liquor obtained from the Kraft pulping process.
In this regard, the Applicant reinforces that the addition of acid to the black liquor to precipitate the lignin fractions does not necessarily mean that the final lignin will have such an acidic pH. As explained in further details in the expert’s Declaration, lignin starts to precipitate from the black liquor at a pH value around 11. Thus, depending on the amount of acid added to the black liquor to isolate the lignin, the pH of the isolated lignin can be < 7, =7 or >7.

Declarant’s statements:

According to Zhu, W. (Annex I), the precipitation of lignin by black liquor acidification can be described as follows: the lignin molecules in black liquor are negatively charged due to the dissociation of the phenolic groups (and small amounts of carboxyl groups) in alkaline condition and become dissolved. The lignin macromolecules repel each other as a result of the electrostatic repulsive forces, thus making the lignin stable, i.e. it remains dissolved in the solution. When the amount of hydrogen ions (H") is increased, the H” will protonate the negatively-charged phenolic groups on the lignin and neutralize the charges on its molecular surface. The repulsive forces between the lignin molecules are thereby reduced and the attractive forces between molecules become dominant. The lignin molecules start to aggregate and, eventually, the precipitation/coagulation of lignin occurs.
Thus, it remains clear that the addition of an acidic component to the black liquor reduces the pH of the reaction medium and causes the precipitation of the lignin fractions. In fact, lignin starts to precipitate from the black liquor at a pH value around 11. Thus, depending on the amount of acid added to the black liquor to isolate the lignin, the pH of the isolated lignin can be < 7, = 7 or >7.
For example, if sulfuric acid is added to the black liquor (pH ~ 14) until the pH of the reaction medium reaches a pH = 8, the final isolated lignin will not have a pH below 7, as claimed in the present invention.

Examiner’s Response:
According to Zhu’s thesis (Annex I) which elaborates the mechanism of lignin precipitation from kraft lignins and black liquor systems, kraft lignin has weakly acidic groups which are ionized in an alkaline condition and are thus, in solubilized state (and small amounts of carboxyl groups), that increasing the amount of hydrogen ion will neutralize the charge on ionized phenolic groups on lignin and when the attractive forces between molecules dominate, precipitation/coagulation of lignin occurs (pages 15-16, 18-19). The precipitated lignins are characterized by the precipitation pH, i.e. pH at the time of lignin precipitation (Tables 5.3-5.5), and by functional groups on kraft lignins (Fig. 5.13, Tables 5.5 and 5.6). However, the thesis does not teach or suggest as to what factors influence the pH of lignins, as measured the method disclosed in the specification). 
Furthermore, with due respect to Attorney and Declarant who is considered an expert in the field of wood, cellulose and paper, it is noted that the arguments/statements are not deemed persuasive. They suggest that depending on the amount of acid added to the black liquor to isolate the lignin, the pH of the isolated lignin can be < 7, = 7 or >7. In this regard, Dias teaches that lignin is recovered from hardwood pulp by kraft process and then acidifying it to pH 3.0 (Section 2.2 and 2.3). Likewise, Erdmann teaches lignin obtained by kraft process and by lowering the pH to highly acidic range to a highly acidic range to produce small lignin particles [0051]. Thus, both references teach processes which would entail adding large amounts of acids, to bring down the pH to 3.0 in Dias’ process, or to lower the pH of highly acidic range in Erdmann’s process, and therefore, would reasonably be expected to provide for lignins having a pH less than 7 as in the claimed invention. In fact, these prior art teachings align with the Applicant’s stated requirements for achieving lignins with a pH less than 7, i.e. “Thus, depending on the amount of acid added to the black liquor to isolate the lignin, the pH of the isolated lignin can be < 7, = 7 or >7. For example, if sulfuric acid is added to the black liquor (pH ~ 14) until the pH of the reaction medium reaches a pH = 8, the final isolated lignin will not have a pH below 7, as claimed in the present invention.”.
Applicant’s Arguments:
Moreover, the Applicant also submits that the surprising and unexpected results achieved by the present claims are specific to a Eucalyptus Kraft lignin with a pH < 7. For example, lignin B is also a Eucalyptus Kraft lignin, but with a pH > 7, and the results of mechanical properties achieved for the lignin A (with a pH < 7) are surprisingly superior than the results achieved for lignin B (with a pH > 7), as can be seen in Figures 4A, 4A’, 4B and 4B’.
Thus, the Applicant provides even further evidence that the surprising effect achieved in by the present claims is: to increase the stiffness but, surprisingly, also increase the flowability, that is, the MFI. The Applicant shows that this behavior of increase in both properties (stiffness and flowability) with the addition of lignin was neither disclosed nor suggested in any of the prior art documents cited by the Examiner, namely Dias, Balakshin and Erdmann.
Again, the Applicant confirms that the differential of the claimed invention is related to the discovery of surprising increases in MFI (improvements in process) combined with increases in mechanical properties (improvements in product) from the addition of lignin as a substitute for polyolefins.

Examiner’s Response:

As stated in the response dated 2/10/21, Example 5 in the specification compares properties of composites comprising lignin A (eucalyptus Kraft lignin, pH<7, 92.5-93.3 lignin), against Lignin A’, Lignin B’(both being softwood Kraft lignin) and sugar cane lignin. However, Dias does not teach softwood kraft lignins or sugarcane lignin of the comparative examples and therefore, such comparisons are not against the closest prior art of record. With regard to comparison against composite comprising Lignin B, Dias teaches a hardwood
kraft lignin obtained by acidification to pH 3.0, and secondary reference to Balakshin teaches eucalyptus as a source of hardwood lignin. Thus, a skilled artisan would have found it obvious to utilize acid recovered eucalyptus kraft lignin in Dias’ compositions and Applicant’s data does not establish criticality for composites comprising such acid recovered eucalyptus kraft lignin over the entire range.
In the Erdmann-Balakshin combination, it is noted that Erdmann teaches kraft lignins from hardwood, softwood and annual plant sources, obtained by lowering the pH to a highly acidic range to produce small lignin particles. The lignin content of A and sugar cane lignin in the comparative example differ significantly and preclude a proper back-to-back comparison. As such, sugar cane lignin of comparative example is not taught by Erdmann. Thus, composites comprising lignins A and A’ may fall within the scope of Erdmann for direct comparison. However, Lignin A is a Eucalyptus kraft lignin having 92.5 to 95.3% lignin, and provides for increased flow index (for PP and PE with lignin A at 30%, per Fig 4A and 4A’) and superior oxidation resistance (per Fig 4B and 4B’). However, this data is limited to a composition comprising polypropylene/polyethylene and 30% by wt. of specific Eucalyptus kraft lignin A, and the showing of unexpected results is not reasonably commensurate in scope with the claim language. It is not clear why the specific Lignin A, i.e. which would have one specific pH, at 30 wt.%, would be representative of limitations “a pH below 7” and “the lignin content is 5% to 50% of the total wt. of the composition”, as recited in claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762